This is an original proceeding in habeas corpus in which petitioner alleges that she is incarcerated in the city jail of Tulsa charged with the violation of "Ordinance number_____ of the city of Tulsa." It is then alleged that the ordinance is void for numerous reasons. The application was filed on June 6, and a hearing had. The petition for writ does not have attached to it a copy of the ordinance, and no proof of it was made under the provisions of section 645, Comp. St. 1921, nor does the petition disclose the number of the ordinance nor the date of its adoption. Counsel for petitioner was given ten days to file brief, and, when not filed during that time, a further extension of ten days was allowed. No briefs have been filed. The petition will be considered as abandoned.
The case is dismissed.